Name: Commission Implementing Regulation (EU) NoÃ 1370/2011 of 21Ã December 2011 entering a name in the register of protected designations of origin and protected geographical indications [Ã Ã ¾Ã Ã ½Ã ¾Ã ¾Ã Ã Ã Ã ¾Ã ²Ã Ã ºÃ ¸ Ã Ã Ã ´Ã ¶Ã Ã º (Gornooryahovski sudzhuk) (PGI)]
 Type: Implementing Regulation
 Subject Matter: marketing;  foodstuff;  Europe;  animal product;  consumption
 Date Published: nan

 22.12.2011 EN Official Journal of the European Union L 341/39 COMMISSION IMPLEMENTING REGULATION (EU) No 1370/2011 of 21 December 2011 entering a name in the register of protected designations of origin and protected geographical indications [Ã Ã ¾ÃÃ ½Ã ¾Ã ¾ÃÃ Ã Ã ¾Ã ²Ã Ã ºÃ ¸ Ã Ã Ã ´Ã ¶Ã Ã º (Gornooryahovski sudzhuk) (PGI)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, Bulgarias application to register the name Ã Ã ¾ÃÃ ½Ã ¾Ã ¾ÃÃ Ã Ã ¾Ã ²Ã Ã ºÃ ¸ Ã Ã Ã ´Ã ¶Ã Ã º (Gornooryahovski sudzhuk) was published in the Official Journal of the European Union (2). (2) A statement of objection was lodged by Cyprus under Article 7(3)(c) of Regulation (EC) No 510/2006. (3) By letter dated 31 January 2011, the Commission asked the Parties concerned to seek agreement among them. An agreement was reached within six months and Cyprus withdrew its objection on 22 July 2011. (4) The name should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 77, 26.3.2010, p. 10. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.2. Meat products (cooked, salted, smoked, etc.) BULGARIA Ã Ã ¾ÃÃ ½Ã ¾Ã ¾ÃÃ Ã Ã ¾Ã ²Ã Ã ºÃ ¸ Ã Ã Ã ´Ã ¶Ã Ã º (Gornooryahovski sudzhuk) (PGI)